ORDER
PER CURIAM.
The defendant, Kenneth Webb, appeals the judgment entered upon his convictions by a jury for one count of the class A felony of first-degree assault and one count of the class B felony of first-degree assault, Section 565.050 RSMo.2000,1 two counts of armed criminal action, section 571.015, one count of the class A felony of unlawful use of a weapon, section 571.030, and one count of leaving the scene of a shooting, section 57'7.068.
We have reviewed the parties’ briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law *108would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000.